 Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 1 of 13 Page ID #:202

 1   Jeffrey T. Bell (SBN 184876)
     Rick Ma (SBN 306994)
 2   Law Offices of Jeffrey T. Bell
     11001 Valley Mall, Suite 300
 3   El Monte, California 91731
     Telephone: (626) 280-8787 | Fax: (626) 226-5699
 4   Service@jtblawyer.com

 5   Attorney for Plaintiff
     Aliquantum International, Inc.
 6
 7
                                      UNITED STATES DISTRICT COURT
 8
                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   ALIQUANTUM INTERNATIONAL, INC.                         Civil Action No.: 5:18-cv-02578-GW (GJSx)

11                Plaintiff,                                DECLARATION OF JULIE HUANG
12          vs.                                             [Notice and Motion for Entry of Default
                                                            Judgment; Declaration of Rick Ma; Declaration of
13
                                                            Wayne Lin; and [Proposed] Default Judgment
     VIVID ORANGE CORPORATION; DOES 1 –
14                                                          filed concurrently herewith]
     100, INCLUSIVE;
15                Defendants.                               The Honorable George H. Wu
                                                            Courtroom 9D
16
                                                            Complaint Filed: December 12, 2018
17                                                          Trial Date:
18
19          I, Julie Huang, hereby declare under penalty of perjury that the following facts are true to the

20   best of my knowledge:
21      1. I have personal knowledge of the facts related to this action, as well as the statements made
22   herein, and, if called upon to testify, I could and would testify competently thereto. I make this
23   declaration in support of Plaintiffs’ Motion for Default Judgment Against Defendant Vivid Orange
24   Corp. (the “Motion”).
25      2. I was asked by the Law Offices of Jeffrey T. Bell to visit the Vivid Orange Corp. (“Defendant”)
26   retail store to determine whether or not the Defendant was still selling counterfeit San-X products and to
27   determine whether Defendant was still selling the counterfeit items depicted in Aliquantum’s complaint
28   filed on December 11, 2018 (the “Complaint”).
                                                -- 1 --
                                      DECLARATION OF JULIE HUANG
 Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 2 of 13 Page ID #:203

 1      3. On or about December 19, 2018, I went on the Yelp website and located Defendant’s retail store.

 2   On the website, I had found reviews left by previous customers dating as far back as 2011 that mention

 3   the counterfeit Rilakkuma products sold by the Defendant. A true and correct copy of Defendant’s Yelp

 4   web page is attached as Exhibit A.

 5      4. On or about December 19, 2018, I visited Defendant’s retail store located at 18186 Colima Rd,

 6   Rowland Heights, CA 91748 and took photographs of all counterfeit San-X products. Not only was I

 7   able to locate the counterfeit items in the Complaint, but numerous other counterfeit items as well. True

 8   and correct photographs of the counterfeit San-X products are attached as Exhibit B.

 9      5. I declare under penalty of perjury under the laws of the United State of America that to the best

10   of my knowledge, the foregoing is true and correct.

11          Executed on March 8, 2019 at El Monte, California.

12
13
                                                   By:__________________________________
14                                                       Julie Huang
15

16
17
18
19

20
21
22
23
24
25
26
27
28
                                               -- 2 --
                                     DECLARATION OF JULIE HUANG
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 3 of 13 Page ID #:204




                     EXHIBIT A
12/19/2018
        Case             Vivid Orange - 26 Photos & 50 Reviews
                    5:18-cv-02578-GW-GJS                       - Books, Mags,
                                                        Document         16-2 MusicFiled
                                                                                    & Video03/28/19
                                                                                            - 18186 Colima Rd,
                                                                                                           PageRowland
                                                                                                                   4 ofHeights,
                                                                                                                          13 CAPage
                                                                                                                                - PhoneID
                                                                                                                                        Number
                                                                                                                                          #:205- Yelp


                          Find tacos, cheap dinner, Max’s                                         Near La Puente, CA                                                       Log In


              Restaurants                  Home Services                        Auto Services         More                                                          Write a Review




    Vivid Orange                                    Claimed

                               50 reviews           Details

    $$   •   Books, Mags, Music & Video, Personal Shopping, Accessories                            Edit




              18186 Colima Rd                            Edit
                                                                                 ...                                  ...                                      ...
                                                                                                                                                         See all 26 photos

              Rowland Heights, CA 91748
             Get Directions
             (626) 986-3018                                                                                "No Trash Talking" - hilarious! :D
             Send to your Phone                                                                            by Jess C.



                   “I love going here theres a lot of cute stuﬀ and its a great place for kpop albums or
                   kdramas^^” in 4 reviews                                                                                              Today 1:00 pm - 10:00 pm
                                                                                                                                        Closed now

                                                                                                                                $$$$ Price range Moderate
                   “@Denysia Y: $25 for a Jay Chou poster?” in 2 reviews

                                                                                                                                    Hours
                                                                                                                                    Mon         1:00 pm - 10:00 pm
                   “The cheapest authentic K-drama set I've found was around $65 and that was years
                                                                                                                                    Tue         1:00 pm - 10:00 pm
                   after it was released.” in 11 reviews
                                                                                                                                    Wed         1:00 pm - 10:00 pm Closed now
                                                                                                                                    Thu         1:00 pm - 10:00 pm
                                                                                                                                    Fri         1:00 pm - 10:00 pm
                                                                                                                                    Sat         1:00 pm - 10:00 pm
    You Might Also Consider                                                                                                         Sun         1:00 pm - 10:00 pm
                                                                                                                                        Edit business info
    Ask the Community
                                                                                                                                    More business info
    Does the store no longer carry Japanese movie and drama DVDs?                                                                   Accepts Credit Cards Yes

              They had the DVD area set up, but blocked oﬀ. You could only actually get to a small shelf of                         Accepts Apple Pay No
              DVD's. I asked about the DVD section that was blocked but I couldn't get an answer from the                           Parking Private Lot
              gentleman working.
                                                                                                                                    Bike Parking Yes
              1 year ago • 1 person found this helpful
                                                                                                                                    Dogs Allowed No
    View question details                                                                                                           By Appointment Only No

                                                                                                                                                  Jennifer C.
    Don’t see your question? Ask away!
                                                                                                                                                  First to review


    Recommended Reviews for Vivid Orange                                                                                            From the business

               Your trust is our top concern, so businesses can't pay to alter or remove their reviews. Learn more.   ×             Music,Movie,TV Series,Posters and Trend
                                                                                                                                    Gifts from Korean,Taiwan and Japan !

    3 reviews mentioning “RILAKKUMA”                            Clear results                                                       Learn more about Vivid Orange
                                                                                           RILAKKUMA

                                                                                                                                    You might also consider

                                                                                                                                    People also viewed
https://www.yelp.com/biz/vivid-orange-rowland-heights?q=RILAKKUMA                                                                                                                    1/4
12/19/2018
        Case         Vivid Orange - 26 Photos & 50 Reviews
                5:18-cv-02578-GW-GJS                       - Books, Mags,
                                                    Document         16-2 MusicFiled
                                                                                & Video03/28/19
                                                                                        - 18186 Colima Rd,
                                                                                                       PageRowland
                                                                                                               5 ofHeights,
                                                                                                                      13 CAPage
                                                                                                                            - PhoneID
                                                                                                                                    Number
                                                                                                                                      #:206- Yelp
                                                                                                                      Shibuya Wonderland
                                                                                                                                       16 reviews
                                                                                                                      $$$ • Women's Clothing, Lingerie,
                                                                                                                      Accessories
                                                         Start your review of Vivid Orange.
                                                                                                                      Beauty Couture
                                                                                                                                       3 reviews
              Krista S.                                                                                               $$ • Cosmetics & Beauty Supply,
                                                            9/14/2014
              Santa Ana, CA                                                                                           Accessories, Women's…
                 188 friends                1 check-in

                  199 reviews                                                                                         Basically Books
              Elite ’18
                                         If you love Kpop and Kdramas this is deﬁnitely the place                                      35 reviews
                                         for you.
                                                                                                                      $ • Bookstores

                                         Granted their stuﬀ is way pricey and you can probably buy                    KPOP Republic
                                         them cheaper on eBay or something. But if you don't want
                                                                                                                                       15 reviews
                                         to wait a month to get it shipped from Korea and are willing
                                                                                                                      $$ • Music & DVDs
                                         to pay an extra $5-10 for a CD or video then I'd go here.
                                         They have most of the latest CD's from kpop groups as
                                                                                                                      Miniso
                                         well as random cute Rilakkuma and Monokoro Boo toys
                                                                                                                                       4 reviews
                                         and hats and car stuﬀ.
                                                                                                                      Accessories, Department Stores,
                                         Afterwards you can top oﬀ your Asianess with some boba!                      Discount Store

                                                                                                                      That Spiderman Booth
                                                                                                                                       1 review
              Sandy T.                                                                                                $$ • Comic Books
                                                            11/8/2011
              Irvine, CA
                  103 friends               1 check-in                                                                Twisted Comics &
                  107 reviews                                                                                         Collectibles
                                         Asian pop CDs, DVDs, posters, cell phone charms, and                                          3 reviews
                                         key chains GALORE! The store didn't allow photography,
                                                                                                                      $$ • Toy Stores, Comic Books
                                         but I snuck a few photos of some hilarious merchandise,
                                         like the boobie shower gel dispenser and character socks.                    The Poki Mart
                                                                                                                                       2 reviews
                                         I'm pretty sure the character key chains and phone charms
                                                                                                                      Tabletop Games, Video Game
                                         are knock oﬀs because they're all in Chinese and features
                                         scare slightly oﬀ, like the barely recognizable One Piece                    Stores
                                         anime charms or roughly-sewn Rilakkuma key chains.
                                                                                                                      Hot Topic
                                         Thus I feel the goods here are ridiculously overpriced and
                                         thoroughly fake.                                                                              20 reviews
                                                                                                                      $$ • Women's Clothing,
                                         But if you don't mind the price tags and want cute novelty                   Accessories, Men's Clothing
                                         stuﬀ, go here!!
                                                                                                                      MPAB Fashion
                                                                                                                                       8 reviews
                                                                                                                      $$ • Shoe Stores, Women's
              Vivian C.                                                                                               Clothing, Accessories
              Azusa, CA
                 587 friends
                  857 reviews
                                                                                                          Collections including Vivid Orange
              Elite ’18                                                                                               2018 Yelp 100 Challenge
                                                                                                                      By Tea C.

                                                                                                                      106 Places

                                                                                                                      Colima and Fullerton Road
                                                                                                                      By Aerial A.

                                                                                                                      23 Places

                                                                                                                      Caliiii
                                                                                                                      By Angelina N.

                                                                                                                      141 Places

                                                                                                          More Collections


                                                                                                          Other places nearby
                                                                                                          Find more Accessories near Vivid Orange

                                                                                                          Find more Books, Mags, Music & Video
                                                                                                          near Vivid Orange

                                                                                                          Find more Personal Shopping near Vivid
                                                                                                          Orange


                                                                                                          Browse nearby
https://www.yelp.com/biz/vivid-orange-rowland-heights?q=RILAKKUMA                                                                                         2/4
12/19/2018
        Case           Vivid Orange - 26 Photos & 50 Reviews
                  5:18-cv-02578-GW-GJS                       - Books, Mags,
                                                      Document         16-2 MusicFiled
                                                                                  & Video03/28/19
                                                                                          - 18186 Colima Rd,
                                                                                                         PageRowland
                                                                                                                 6 ofHeights,
                                                                                                                        13 CAPage
                                                                                                                              - PhoneID
                                                                                                                                      Number
                                                                                                                                        #:207- Yelp
                                                                1/7/2014                                                Restaurants
                                               1 check-in                                                               Nightlife

                                            I love browsing this store whenever my friends and I are                    Shopping
                                            stranded in this plaza. You can spend hours here marveling
                                            at all the Asian goodies they have.                                         Show all

                                            You are not supposed to take photos or videos in the store
                                                                                                                    People found Vivid Orange by
                                            so be careful if you're trying to snap a pic. Although I love
                                            the merchandise here it upsets me that all the stuﬀ is so               searching for…
                                            expensive especially since almost all their merchandise is
                                                                                                                    Anime Store Rowland Heights
                                            unoﬃcial/fake. Even the CDs that are real are sometimes
                                            repackaged or have their prices jacked up from the online               Mahjong Set Rowland Heights
                                            price. And dont even get me started on the other
                                            merchandise. I dont mind unoﬃcial kpop merchandise and                  Stationary Stores Rowland Heights
                                            as far as they go these ones are actually half decent quality
                                            in comparison to others I've seen. But the price is also
                                                                                                                    Near Me
                                            much higher and no where near oﬃcial quality yet
                                            somehow priced in the same range. Also many of the                      Personal Image Consultant Near Me
                                            plushie here (like the rilakkuma ones) are also fake. They
                                            are adorable though :)                                                  PlayStation Controller Repair Near Me




                                             Big bang poster!
                                             Unfortunately like most of




    Page 1 of 1


    2 other reviews that are not currently recommended



    Best of Yelp Rowland Heights – Books, Mags, Music & Video




                     577 reviews                          51 reviews                        110 reviews

    See More Books, Mags, Music & Video in Rowland Heights


    You Might Also Consider




    About                                   Discover                                Yelp for Business Owners                Languages
    About Yelp                              Costs                                   Claim your Business Page                English
    Careers                                 Collections                             Advertise on Yelp
    Press                                   Talk                                    Yelp Reservations                       Countries
    Investor Relations                      Events                                  Yelp WiFi
                                                                                                                            United States
    Content Guidelines                      The Local Yelp                          Yelp Nowait
    Terms of Service                        Yelp Blog                               Business Success Stories
    Privacy Policy                          Support                                 Business Support
    Ad Choices                              Yelp Mobile                             Yelp Blog for Business Owners
                                            Developers
                                            RSS

https://www.yelp.com/biz/vivid-orange-rowland-heights?q=RILAKKUMA                                                                                           3/4
12/19/2018
        Case         Vivid Orange - 26 Photos & 50 Reviews
                5:18-cv-02578-GW-GJS                       - Books, Mags,
                                                    Document         16-2 MusicFiled
                                                                                & Video03/28/19
                                                                                        - 18186 Colima Rd,
                                                                                                       PageRowland
                                                                                                               7 ofHeights,
                                                                                                                      13 CAPage
                                                                                                                            - PhoneID
                                                                                                                                    Number
                                                                                                                                      #:208- Yelp

       Site Map Atlanta Austin Boston Chicago Dallas Denver Detroit Honolulu Houston Los Angeles Miami Minneapolis New York Philadelphia
                              Portland Sacramento San Diego San Francisco San Jose Seattle Washington, DC More Cities


                                  Copyright © 2004–2018 Yelp Inc. Yelp,   ,   and related marks are registered trademarks of Yelp.




https://www.yelp.com/biz/vivid-orange-rowland-heights?q=RILAKKUMA                                                                                   4/4
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 8 of 13 Page ID #:209




                     EXHIBIT B
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 9 of 13 Page ID #:210
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 10 of 13 Page ID #:211
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 11 of 13 Page ID #:212
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 12 of 13 Page ID #:213
Case 5:18-cv-02578-GW-GJS Document 16-2 Filed 03/28/19 Page 13 of 13 Page ID #:214
